14‐3527‐cv 
Milan v. Wertheimer 
                                         
                                     In the 
                      United States Court of Appeals 
                        For the Second Circuit 
                               ________ 
                                      
                         AUGUST TERM, 2015 
                                      
                    SUBMITTED: OCTOBER 23, 2015  
                     DECIDED: DECEMBER 22, 2015 
                                      
                            No. 14‐3527‐cv 
                                      
                         CRYSTAL M. MILAN, 
                          Plaintiff‐Appellant, 
                                      
                                    v. 
                                      
  FRED WERTHEIMER, DENISE COSTANZA, ZENOBIA PARKER, NEFREDIA 
                   COVINGTON, and MARY DAVIS, 
                        Defendants‐Appellees.1 
                               ________ 
                                      
           Appeal from the United States District Court 
                for the Eastern District of New York. 
            No. 14 Civ. 2448 – Sandra L. Townes, Judge. 
                               ________ 
                                      
Before: KEARSE, WALKER, and CABRANES, Circuit Judges. 
                               ________ 
 



   1The Clerk of the Court is directed to amend the caption as set forth above. 

    
2                                    No. 14‐3527‐cv 

      In  2004,  the  New  York  City  Administration  for  Children’s 

Services  (“ACS”)  removed  Crystal  Milan’s  children  from  her 

custody and placed them with her mother.  Milan then brought suit 

for constitutional violations against her mother, two New York law 

guardians,  a  New  York  ACS  employee,  and  a  Pennsylvania 

caseworker.  The United States District Court for the Eastern District 

of  New  York  (Sandra  L.  Townes,  J.)  dismissed  the  suit  sua  sponte, 

concluding  that  the  claims  against  the  ACS  employee  and  the 

caseworker are barred by the statute of limitations and that Milan’s 

mother and the law guardians are not state actors for the purposes 

of 42 U.S.C. § 1983.  We AFFIRM.  

                              ________ 
                                    
                    CRYSTAL  M.  MILAN,  Plaintiff‐Appellant,  pro  se, 
                    Brooklyn, NY. 

                    NO APPEARANCE for Defendants‐Appellees. 

                                 ________ 
 
PER CURIAM: 

      In  2004,  the  New  York  City  Administration  for  Children’s 

Services  (“ACS”)  removed  Crystal  Milan’s  children  from  her 

custody and placed them with her mother.  Milan then brought suit 

for constitutional violations against her mother, two New York law 

guardians,  a  New  York  ACS  employee,  and  a  Pennsylvania 

caseworker.  The United States District Court for the Eastern District 
3                                     No. 14‐3527‐cv 

of  New  York  (Sandra  L.  Townes,  J.)  dismissed  the  suit  sua  sponte, 

concluding  that  the  claims  against  the  ACS  employee  and  the 

caseworker are barred by the statute of limitations and that Milan’s 

mother and the law guardians are not state actors for the purposes 

of 42 U.S.C. § 1983.  We AFFIRM.  


                             BACKGROUND 

       On March 19, 2014, Crystal M. Milan filed a complaint pro se, 

on behalf of herself and her children, against her mother, Mary Lee 

Davis;  New  York  law  guardians  Fred  Wertheimer  and  Denise 

Costanza;  New  York  ACS  employee  Nefredia  Covington;  and 

Pennsylvania  caseworker  Zenobia  Parker.    She  alleged  that  the 

defendants  had  violated  her  constitutional  rights  through  actions 

they took in connection with the 2004 removal of her children from 

her  custody  and  the  subsequent  placement  of  the  children  with 

Davis.    On  July  3,  2014,  the  district  court  dismissed  the  complaint 

but granted Milan leave to amend.  On August 14, 2014, Milan filed 

an  amended  complaint,  elaborating  on  the  allegations  she  made  in 

the  initial  complaint  but  dropping  the  claims  brought  on  behalf  of 

her children.  

       Milan  alleges  that  ACS  removed  her  children  from  her 

custody after an investigation instigated by Davis and conducted by 

Covington.    ACS  placed  the  children  with  Davis  in  Pennsylvania.  

While  the  children  remained  with  Davis,  Milan  alleges,  the 
4                                     No. 14‐3527‐cv 

defendants interfered in numerous ways with her relationship with 

her  children.    For  example,  Milan  claims  that  Davis,  Costanza,  and 

Parker  lied  about  Milan  in  court  and  in  written  reports,  with  the 

result that she was prevented from visiting and regaining custody of 

her  children.    Milan  does  not  describe  Wertheimer’s  misconduct, 

although  the  complaint  suggests  he  was  at  one  point  involved  in 

stopping Milan’s visits with her children.  The final event described 

in  the  complaint  occurred  in  2012,  but  Covington’s  involvement 

concluded in 2004 and Parker’s in 2009.  

       On  September  2,  2014,  the  district  court  construed  Milan’s 

claims as having been brought under 42 U.S.C. § 1983 and dismissed 

the  complaint  sua  sponte,  pursuant  to  28  U.S.C.  §  1915(e)(2)(B),  for 

failing  to  state  a  claim  on  which  relief  may  be  granted.    Milan  v. 

Wertheimer,  No.  14‐CV‐2448  SLT,  2014  WL  4370647,  at  *5  (E.D.N.Y. 

Sept.  2,  2014),  reconsideration  denied,  No.  14‐CV‐2448  SLT,  2014  WL 

7399305  (E.D.N.Y.  Dec.  30,  2014).    The  district  court  held  that  the 

claims against Covington and Parker were barred by the three‐year 

statute of limitations applicable to § 1983 suits in New York and that 

the  claims  against  Costanza,  Davis,  and  Wertheimer  must  be 

dismissed  because  they  are  not  state  actors.    Id.  at  *5‐*6.    On 

September  15,  2014,  Milan  filed  a  motion  for  reconsideration, 

reiterating  the  arguments  from  her  complaint,  and  a  notice  of 
5                                     No. 14‐3527‐cv 

appeal.  On December 30, 2014, the district court denied the motion 

for reconsideration.  


                              DISCUSSION 

       We  review  de  novo  a  district  court’s  dismissal  of  a  complaint 

pursuant  to  28  U.S.C.  §  1915(e)(2)(B).    McEachin  v.  McGuinnis,  357 

F.3d 197, 200 (2d Cir. 2004).  We accept as true all facts described in 

the  complaint  but  need  not  accept  “conclusory  allegations  or  legal 

conclusions  couched as  factual  [] allegations.”   Nielsen  v. Rabin, 746 

F.3d 58, 62 (2d Cir. 2014) (internal quotation marks omitted). 

       I.     The Claims against Covington and Parker 

       Section  1983  actions  in  New  York  are  subject  to  a  three‐year 

statute of limitations, Murphy v. Lynn, 53 F.3d 547, 548 (2d Cir. 1995), 

running  from  the  time a  “plaintiff  knows  or  has  reason  to  know  of 

the injury” giving rise to the claim, Cornwell v. Robinson, 23 F.3d 694, 

703 (2d Cir. 1994) (internal quotation marks omitted). 

       Covington’s  involvement  in  the  events  giving  rise  to  the  suit 

ended  in  2004,  when  Milan’s  children  were  removed  from  her 

custody,  and  the  final  specific  factual  allegation  against  Parker  is 

dated  to  2009.    The  complaint  makes  clear  that  Milan  knew  of  the 

alleged  injuries  when  they  occurred.    Although  Milan  claims  that 

Parker has been trying to sabotage her visits with one of her children 

since  September  2009,  this  is  the  sort  of  conclusory,  unsupported 

allegation that we need not accept when reviewing the dismissal of 
6                                     No. 14‐3527‐cv 

the  complaint.    See  Nielsen,  746  F.3d  at  62.    Because  the  properly 

alleged  events  giving  rise  to  claims  against  Covington  and  Parker 

were  completed  more  than  three  years  before  the  complaint  was 

filed in 2014, these claims are barred by the statute of limitations. 

       II.    The Claims against Costanza, Davis, and Wertheimer 

       To avoid sua sponte dismissal of a § 1983 claim, a plaintiff must 

allege that (1) the defendant was a state actor, i.e., acting under color 

of state law, when he committed the violation and (2) the defendant 

deprived the plaintiff of “rights, privileges or immunities secured by 

the Constitution or laws of the United States.”  Hayut v. State Univ. of 

N.Y.,  352  F.3d  733,  743‐44  (2d  Cir.  2003)  (internal  quotation  marks 

omitted). 

       Even if Covington and Parker were state actors against whom 

a timely § 1983 action could be brought, the other defendants were 

not.  Costanza and Wertheimer were law guardians, also known as 

“attorney[s] for the child,” appointed by New York’s family court to 

represent  the  interests  of  Milan’s  children  in  the  custody 

proceedings.    N.Y.  Ct.  R.  7.2(a).    As  law  guardians,  Costanza  and 

Wertheimer  were  required  to  “zealously  advocate  the  child[ren]’s 

position” after consulting with them.  Id. at 7.2(d).  The question of 

whether  law  guardians  so  appointed  are  state  actors  has  not 

previously been addressed by this Court.  
7                                      No. 14‐3527‐cv 

       Other circuits, in determining that law guardians are not state 

actors for the purpose of § 1983, have relied largely on Polk County v. 

Dodson, 454 U.S. 312 (1981).  See, e.g., Kirtley v. Rainey, 326 F.3d 1088, 

1093  (9th  Cir.  2003);  Meeker  v.  Kercher,  782  F.2d  153,  155  (10th  Cir. 

1986)  (per  curiam).    In  Polk  County,  the  Supreme  Court  held  that 

public  defenders  “do[]  not  act  under  color  of  state  law  when 

performing  a  lawyer’s  traditional  functions  as  counsel  to  a 

defendant  in  a  criminal  proceeding,”  notwithstanding  the  fact  that 

the  state  pays  for  the  services  they  provide.    454  U.S.  at  325.    We 

believe  that  the  analogy  of  a  law  guardian  to  a  public  defender  is 

apt.  Although both are supplied and funded by the state, each acts 

according  to  the  best  interests  of  the  client  with  “no  ‘obligation  to 

the mission of the state.’”  Meeker, 782 F.2d at 155 (quoting Polk Cty., 

454 U.S. at 320).  Accordingly, we hold that law guardians who act 

as “attorney[s] for the child” are not state actors for the purposes of 

suits filed pursuant to § 1983.  We thus agree with the district court 

that  dismissal  of  the  claims  against  law  guardians  Costanza  and 

Wertheimer was appropriate. 

        We  also  affirm  the  district  court’s  dismissal  of  the  claims 

against  Davis,  Milan’s  mother.    The  allegations  in  the  complaint 

indicate  that  Davis  was  acting  as  a  private  individual  and  that  she 

was  in  no  sense  a  state  actor.    Accordingly,  the  claims  against  her 

were properly dismissed on that basis. 
8                                No. 14‐3527‐cv 

                          CONCLUSION 

       For the reasons stated above, we AFFIRM the judgment of the 

district court.